PRICE, Judge,
concurring:
I agree with the majority that this case should be remanded to the court below for the “. . . purpose of compliance with Rule 1123(c) and thereafter allow the appellant to file post-trial motions nunc pro tunc if he desires to do so.” (343) I do not believe, however, that any attorney, in light of the unusual delay in the commencement of trial in this case and the apparent lack of explanation thereof in the record, would fail to claim in post-verdict motions that the appellant’s right to a speedy trial under Pa.R.Crim.P. 1100 was violated. I would therefore caution the court below that if such a claim is presented then a hearing must be *344conducted in order to construct a record sufficient to enable proper review of the claim.
SPAETH, J., joins in this concurring opinion.